Citation Nr: 1001577	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-23 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Mr. Michael A. Steinberg, 
Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from February 1980 to 
August 1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran has normal hearing in his right ear - so no 
loss in acuity and, therefore, no current disability or 
impairment involving this ear.

2.  The Veteran clearly and unmistakably had hearing loss in 
his left ear when he began serving on active duty in the 
military, and it clearly and unmistakably did not permanently 
worsen during or as a result of his military service.

3.  The most probative medical and other evidence of record 
also indicates the Veteran's tinnitus is unrelated to his 
military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right ear hearing loss 
disability according to VA standards.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.385 (2009).

2.  The pre-existing left ear hearing loss was not aggravated 
by his military service.  38 U.S.C.A. §§ 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2009).

3.  Tinnitus also was not incurred in or aggravated by his 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in 
substantiating these claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claims; (2) that VA 
will obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as 
here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id. 



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the Veteran, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying these notice requirements 
of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 
2007, prior to initially adjudicating his claims in the 
December 2007 decision at issue in this appeal, the preferred 
sequence.  That letter informed him of the evidence required 
to substantiate his claims for service connection and 
apprised him of his and VA's respective responsibilities 
in obtaining the supporting evidence.  He also was advised of 
the downstream disability rating and effective date elements 
of his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and private medical records, 
including the report of a March 2009 hearing test (audiogram) 
conducted by B.J.R., M.S., an audiologist affiliated with the 
Suncoast Medical Clinic, Inc.  As well, the Veteran had a 
VA hearing examination in November 2007 for an opinion 
concerning the etiology of his hearing loss and tinnitus - 
including specifically in terms of whether these conditions 
are attributable to his military service or, instead, more 
likely the result of other unrelated factors.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  The 
examining audiologist was not given the opportunity to review 
the claims file ("c-file") prior to or during that 
examination for the pertinent medical and other history, 
including the status of the Veteran's hearing when he began 
serving on active duty in the military insofar as whether he 
had "pre-existing hearing loss at entrance into service."  
So she indicated that, without an opportunity to consider 
this relevant evidence, she could not resolve this issue of 
etiology without resorting to mere speculation.  However, she 
added that another examination was not needed to render this 
requested opinion, only that she needed an opportunity to 
review the c-file.  And records show the 
c-file was subsequently provided for this necessary review of 
the pertinent medical and other history, and that in December 
2007 a VA audiologist submitted an addendum to that 
evaluation containing her clinical impressions regarding the 
etiology of the Veteran's hearing loss.  The report of that 
examination, when also considering the addendum, and the 
other evidence of record - including the statement from 
B.J.R., M.S., the private audiologist, contains the findings 
needed to properly adjudicate the Veteran's claims for 
hearing loss and tinnitus.  So another examination and/or 
further medical comment are not needed.  38 C.F.R. §§ 3.327, 
4.2.

Thus, as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.



Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in exhaustive detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.

II.  Statutes and Regulations Governing Claims for Service 
Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).

Stated somewhat differently, to establish entitlement to 
service connection, there must be medical evidence of current 
disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic diseases ( such as organic diseases of the 
nervous system including sensorineural hearing loss) will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be 
service connected if the evidence, including that pertinent 
to service, shows the diseases were incurred in service.  
38 C.F.R. § 3.303(d).



But if chronicity of disease or injury in service is not 
shown, or legitimately questionable, then a showing of 
continuity of symptomatology following service is required to 
support the claim.  38 C.F.R. § 3.303(b).  For the showing of 
chronic disease in service, there is a required combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic.""  Id.  Further, 
evidence that relates a current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).

A.  Service Connection for Right Ear Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  But before service 
connection may be granted for hearing loss, it must be of a 
particular level of severity.  For purposes of applying the 
laws administered by VA, impaired hearing will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory threshold for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, unfortunately, all of the relevant records in this case 
indicate the Veteran has (and always has had) normal hearing 
in his right ear.  Thus, he has no loss of acuity in this ear 
and, therefore, no consequent disability or impairment - 
much less to attribute to any excessive noise exposure, i.e., 
acoustic trauma, he may have experienced during his military 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
Veteran has it; without this minimum level of proof, 
there can be no valid claim).



The Court has explained that a Veteran need not satisfy these 
threshold minimum requirements of 38 C.F.R. § 3.385 while in 
service, including at time of discharge, but that he must 
presently to have any ratable disability.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).

Here, though, even accepting that the Veteran had normal 
hearing acuity in his right ear when examined in February 
1980 for enlistment into service, he also continues to have 
normal hearing in this ear - so still does not satisfy the 
threshold minimum requirements of § 3.385.  That is to say, 
he does not have any current hearing loss disability 
involving this ear.  Indeed, even his chief proponent, 
B.J.R., M.S., the private audiologist who submitted the 
report of his March 2009 audiogram, indicated in his 
diagnostic impression that the Veteran has "normal" hearing 
in his right ear, as evidenced by the results of that test.  
Moreover, the results of his November 2007 VA examination 
also confirm that the hearing in this ear is within normal 
limits.  The audiogram revealed pure tone thresholds, 
in decibels, at 1000, 2000, 3000, and 4000 Hertz of 15, 10, 
10, and 15, respectively.  And his speech recognition was 96 
percent in this ear.  In reporting the diagnosis, the 
examiner noted clinically normal hearing in this ear with 
excellent discrimination.

So these records do not support the notion that the Veteran 
has current disability, that is, an impairment in earning 
capacity as the result of the claimed disease or injury as 
set forth in 38 C.F.R. § 4.1.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Chelte v. Brown, 10 Vet. App. 268, 271 (1997). 



Proof of current disability is perhaps the most fundamental 
requirement of a claim for service connection because, as 
mentioned, without this minimum level of proof, there is no 
disability to causally relate to the Veteran's military 
service.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of the application, not for past disability).  
See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(further clarifying that the requirement of current 
disability is satisfied when the claimant has the disability 
at the time a claim for VA disability compensation is filed 
or during the pendency of the claim and that a claimant may 
be granted service connection even though the disability 
resolves prior to VA's adjudication of the claim).  

This certainly is not the situation here, by all accounts.  
While the Veteran, even as layman, is competent to proclaim 
having experienced difficulty hearing during and since his 
military service, the fact that even his personal 
audiologist, let alone the VA examiner, has instead 
determined that he does not have any hearing loss in this ear 
is more credible and, thus, more probative of this 
determinative issue.  38 C.F.R. § 3.159(a)(2).  See also 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  See, too, Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating 
the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).

For these reasons and bases, the preponderance of the 
evidence against the claim, so in turn the benefit of the 
doubt rule does not apply, and the claim must be denied.  
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-
49 (2001).



B.  Service Connection for Left Ear Hearing Loss

The February 1980 report of the Veteran's military enlistment 
examination shows that his pure tone thresholds, in decibels, 
at 1000, 2000, 3000, and 4000 Hertz were 15, 5, 15, and 50, 
respectively, for his left ear.  So according to that 
audiogram, and despite his current contentions to the 
contrary, he clearly and unmistakably had pre-existing 
hearing loss in this ear when entering service - at least in 
the 4,000 Hertz frequency.

The presumption of soundness when entering service attaches 
only when there has been an induction examination during 
which the disability about which the Veteran later complains 
was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991), referring to 38 U.S.C.A. § 1111 and 38 C.F.R. 
§ 3.304.  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that mere 
"[h]istory of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id., at (b)(1).  See also Gahman v. West, 
13 Vet. App. 148, 150 (1999) (recorded history provided by a 
lay witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a pre-existing condition); and LeShore v. Brown, 
8 Vet. App. 406 (1995) (the mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.)

But in this particular instance, the determination of pre-
existing hearing loss in the left ear was not predicated on 
the Veteran's self-reported history.  Indeed, quite the 
opposite, he denies even knowing he had diminished hearing in 
this ear when entering service.  Rather, the notation of 
hearing loss in this ear in the 4,000 Hertz frequency was 
based on the results of the objective testing, namely, the 
audiogram, the accepted standard of measuring hearing acuity.

And this, in turn, means VAOPGCPREC 3-2003 (July 16, 2003) 
and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) 
do not apply, i.e., VA does not have to show by clear and 
unmistakable evidence (CUE) both that the Veteran had hearing 
loss in this ear prior to service and that it was not 
aggravated by his service.  Instead, he, not VA, has the 
burden of showing a chronic (meaning permanent) worsening of 
his pre-existing hearing loss in this ear while in service.  
If, as here, a pre-existing disability is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on him to establish 
aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical 
evidence is needed to support a finding that the pre-existing 
disorder increased in severity during service beyond its 
natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Aggravation during or on account of service may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). (all holding 
that mere temporary or intermittent 
flare-ups of a pre-existing injury or disease during service 
are insufficient to be considered "aggravation in service", 
unless the underlying condition, itself, as contrasted with 
mere symptoms, has worsened).



Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the 
Court held that the presumption of aggravation does not 
attach even where the pre-existing disability has been 
medically or surgically treated during service and the usual 
effects of treatment have ameliorated disability so that it 
is no more disabling than it was at entry into service.  Only 
if the Veteran somehow manages to show a chronic worsening of 
his pre-existing left ear hearing loss during his service 
would the presumption of aggravation apply and, in turn, 
require VA to then show by CUE that the worsening was not 
beyond the condition's natural progression.  The presumption 
of aggravation applies only when pre-service disability 
increases in severity during service.  Beverly v. Brown, 9 
Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 
204, 206-207 (1991).

The Veteran's military personnel records, in particular his 
DD Form 214 (Armed Forces of the United States Report of 
Transfer or Discharge) indicates his military occupational 
specialty (MOS) was rifleman.  So he, like probably everyone 
else who serves in the military, had exposure to loud noise.  
Unfortunately, he had no complaints of hearing loss, 
including specifically in this ear, while in service, and 
there were no relevant objective clinical findings either.  
There also is no report of a discharge audiology examination 
to compare his hearing acuity when separating from service 
with his hearing acuity when he entered service.

The Veteran's chief proponent, B.J.R., M.S., a private 
audiologist, indicated in the report of his March 2009 
audiogram that the Veteran has a moderate, high frequency, 
sensorineural hearing loss from the frequencies above 2,000 
Hz consistent with remote noise exposure (USMC), so referring 
to the noise exposure he presumably experienced while in the 
military.  This private audiologist, however, did not comment 
on or otherwise account for the evidence in the file noting 
the Veteran also had hearing loss in this ear above this 
frequency even when entering the military.  Nor did this 
private audiologist discuss whether there was aggravation 
during service of this documented pre-existing hearing loss 
or comment on or otherwise account for any additional noise 
exposure the Veteran may have experienced during the many 
years since his military service ended, such as in his 
civilian occupation.

The November 2007 VA examination revealed pure tone 
thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz 
of 20, 10, 55, and 70, respectively, in the left ear.  The 
speech recognition was 88 percent.  And in the December 2007 
addendum to that evaluation, the commenting VA audiologist 
indicated there had been a 5 decibel (dB) decrease at 4,000 
Hz and a 10 decibel decrease at 6,000 Hz in this ear, when 
comparing the results of this current VA audiogram to the 
audiometric findings noted during the Veteran's February 1980 
military enlistment examination.  This VA examiner, however, 
did not consider this significant in terms of establishing a 
worsening of the hearing loss in this ear during or as a 
result of the Veteran serving in the military, especially 
since he reportedly was provided and wore muff-style hearing 
protection while in service, throughout - including when on 
the rifle range, and because in the 27 or so years since his 
military service had ended and the current evaluation he had 
worked for 10 years for a steel company.  Consequently, the 
VA examiner concluded it less likely than not the current 
hearing loss is related to the Veteran's military service, 
given that his current hearing levels represent very little 
change as compared with his enlistment audiogram 27 years 
earlier with significant occupational noise post service.

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progression of the pre-existing condition.  38 U.S.C. § 1153.  
See also 38 C.F.R. § 3.322, permitting VA to deduct from any 
future rating awarded this 
pre-existing level of disability.  And this is indeed the 
situation here, as the VA compensation examiner has 
determined there was no appreciable increase in the pre-
existing hearing loss in the Veteran's left ear during or as 
a result of his military service, pointing instead to other 
unrelated factors - namely, the mere passage of time (27 
years) and additional noise exposure in his civilian 
employment as the most likely causes of any decline in the 
hearing acuity in this ear.



It is entirely within the Board's province to give more 
probative weight to certain pieces of evidence than others.  
See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And, at the same time, the Board is 
mindful that it cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; 
see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991). Here, though, 
there are.

The Board finds the VA examiner's opinion more probative than 
the private audiologist's (B.J.R.'s) to the contrary because 
the VA examiner considered and commented on all the relevant 
facts - including, most notably, the documented pre-existing 
hearing loss in this ear and the additional noise exposure 
during the many years since service in the Veteran's civilian 
job.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); and Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).  In other words, the VA 
examiner's opinion has the proper factual foundation and 
predicate, whereas the contrary opinion of the private 
audiologist does not.  See, e.g., Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); 
and Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
adoption of an expert medical opinion, such as in this 
instance, can satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if, as here, the 
expert fairly considered the material evidence seemingly 
supporting the Veteran's position.  See Wray v. Brown, 
7 Vet. App. 488, 493 (1995).  The VA examiner did not dispute 
the notion that the Veteran was exposed to loud noise while 
in the military, instead, recognized that he already had 
evidence of hearing loss in his left ear - even when that 
exposure to loud noise in service occurred, and that the 
circumstances of his service were not such that it aggravated 
(i.e., chronically worsened) this pre-existing hearing loss 
since there were indications he used the proper muff-type 
protection throughout his service and since there had been so 
many years since his discharge with very little decline in 
the hearing in this ear, relatively speaking, with an 
additional intercurrent factor equally deserving of 
consideration - namely, additional noise exposure during 
those intervening years in his civilian employment.

So the most probative evidence is against the claim.  The 
evidence is not in relative equipoise (i.e., about evenly 
balanced for and against the claim); rather, the 
preponderance of the evidence is unfavorable, so the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).

C.  Service Connection for Tinnitus

Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994).  Because of its inherently 
subjective nature, even a layman such as the Veteran is 
considered competent to report these observable 
manifestations.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).  See also Charles v. Principi, 
16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable 
of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  The question remains, however, whether his lay 
testimony is also credible.  In Doran v. Brown, 6 Vet. App. 
283, 290-91 (1994), the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the BVA of its obligations to 
assess the credibility and probative value of the other 
evidence."  See, too, Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  See, as 
well, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
and Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the relevant medical and lay evidence in the file, 
the Board finds that this evidence does not support the 
notion that the Veteran experiences tinnitus as a result of 
his military service.  He denied experiencing true tinnitus 
when examined by VA for compensation purposes in November 
2007.  And by that, the examiner clarified the Veteran only 
reported experiencing this transient head sound once or twice 
a month lasting for seconds, so not more constantly or 
consistently.

But even aside from this, that is, even irrespective of 
whether the Veteran experiences true tinnitus, even resolving 
all reasonable doubt in his favor and assuming for the sake 
of argument that he does, there still is no credible 
indication this a consequence of his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Neither the VA compensation examiner nor even the Veteran's 
chief proponent, the private audiologist B.J.R., M.S., 
indicated the Veteran had tinnitus during or as a consequence 
of his military service.  So there is no supporting medical 
nexus opinion to either confirm or otherwise verify the 
Veteran's lay allegation of this purported correlation.  See 
Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  And absent this 
required supporting evidence, the preponderance of the 
evidence is unfavorable, in turn meaning the claim must be 
denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus also is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


